DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. (US Pub No 2013/0139642 A1) in view of Brown (US Pat No 588,950) and Watanabe et al. (US Pat No 4,261,214). Reiter discloses a bicycle sprocket (50) comprising: 
Re claim 1, 
Re claim 2, wherein the sprocket teeth includes a plurality of first teeth as the at least one first tooth (fig. 4), and a plurality of second teeth as the at least one second tooth (fig. 4).
Re claim 3, wherein the at least one first tooth and the at least one second tooth are alternately arranged in a circumferential direction of the bicycle sprocket (fig. 4).
Re claim 4, further comprising: a sprocket body (body of 50) having an annular shape, wherein the at least one first tooth and the at least one second tooth are alternately arranged on a whole circumference of the sprocket body in the circumferential direction (fig. 3-4).
Re claim 6, wherein the at least one second tooth has a second chain-engaging axial width (width of 60) which is smaller than the second distance (fig. 11).
Reiter does not disclose:
Re claim 1, the first radial-tooth height being greater than the second radial-tooth height, wherein the at least one first tooth has an outermost edge at a first radial distance from a rotational axis of the bicycle sprocket and the at least one second tooth as an outermost edge at a second radial distance from the rotational center axis, the first radial distance being greater than the second radial distance, and the at least one first tooth includes first radial contact parts on opposing sides of the at least one first tooth, the first radial contact parts being configured to contact intermediate portions of outer link plates of the bicycle chain in a radial direction of the bicycle sprocket in a state where the at least one first tooth engages with the outer link plates of the bicycle chain, and the first radial contact parts being configured to have same shapes as outer shapes of the intermediate portions of outer link plates of the bicycle chain.
Re claim 9, 
Re claim 10, wherein the at least one second tooth includes a second radial contact part configured to contact at least one of intermediate portions of inner link plates of the bicycle chain in a radial direction of the bicycle sprocket in a state where the at least one second tooth engages with the inner link plates of the bicycle chain.
Re claim 11, wherein the second radial contact part has a second axial width larger than the second distance defined between opposed inner link plates of the bicycle chain.
However, Brown teaches sprockets for driving a chain (pg 1 col 1 ln 8-11) wherein:
Re claim 1, the first radial-tooth height being greater than the second radial-tooth height, wherein the at least one first tooth has an outermost edge at a first radial distance from a rotational axis of the bicycle sprocket and the at least one second tooth as an outermost edge at a second radial distance from the rotational center axis, the first radial distance being greater than the second radial distance (fig. 1 shows the first radial-tooth height of tooth b’ being greater than the second radial-tooth height of tooth C).
However, Watanabe teaches sprockets for driving a chain (fig. 2) wherein:
Re claim 1, 
Re claim 9, wherein the first radial contact parts have a first axial width larger than the first distance defined between opposed outer link plates of the bicycle chain (fig. 2).
Re claim 10, wherein the at least one second tooth includes a second radial contact part (20, portions engaging with 8) configured to contact at least one of intermediate portions of inner link plates (8) of the bicycle chain in a radial direction of the bicycle sprocket in a state where the at least one second tooth engages with the inner link plates of the bicycle chain (fig. 1-2).
Re claim 11, wherein the second radial contact part has a second axial width larger than the second distance defined between opposed inner link plates of the bicycle chain (fig. 2).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ alternating shorter teeth, as taught by Brown, to reduce the amount of material used thereby reducing the cost and weight of the sprocket.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ to employ the radial contact part, as taught by Watanabe, to minimize noise.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, new reference Watanabe is introduced into the Rejection above to teach the newly added limitation in the claim amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Minh Truong/Primary Examiner, Art Unit 3654